Order entered February 21, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-12-01436-CV

                              HYACINTH ANYANYA, Appellant

                                                  V.

                   SHOPRIPER MOBILITY PRODUCTS, INC., Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-11-05000-C

                                             ORDER
       The reporter’s record is overdue in this appeal. Accordingly, the Court ORDERS Janet
Wright, official court reporter of the County Court at Law No. 3, to file, within THIRTY DAYS
of the date of this order, either: (1) the reporter’s record; (2) written verification that no hearings
were recorded; or (3) written verification that appellant has not requested or paid for the record.
We notify appellant that if we receive verification of non-payment, we will order the appeal
submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Janet
Wright, official court reporter of the County Court at Law No. 3, and to counsel for appellee.
       We DIRECT the Clerk to send a copy of the order, by first-class mail, to appellant.




                                                        /s/    DAVID LEWIS
                                                               JUSTICE